Portage App. No. 2001-P-0109, 2002-Ohio-7271. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 2 of the court of appeals’ Judgment Entry filed March 3, 2003:
‘^Whether a municipal court has jurisdiction to review a petition for post-conviction relief, filed pursuant to R.C. 2953.21, where the conviction is based upon violation of a state law.”
F.E. Sweeney, J., dissents.
The conflict case is State v. Dunlap (Oct. 23, 1997), Licking App. No. 97-CA-53, and this cause is consolidated with 2003-0019, State v. Cowan, Portage App. No. 2001-P-0109, 2002-Ohio-7271.